7 F.3d 219
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Hernando Duque JARAMILLO, Defendant, Appellant.
No. 93-1289.
United States Court of Appeals,First Circuit.
October 5, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO
Hernando Duque Jaramillo, on brief pro se.
Charles E. Fitzwilliam, United States Attorney, Jose A. Quiles-Espinosa, Senior Litigation Counsel, and Warren Vazquez, Assistant United States Attorney, on brief for appellee.
D. Puerto Rico.
AFFIRMED.
Before Cyr, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
On January 16, 1990, appellant Hernando Duque-Jaramillo was sentenced to 60 months in prison for drug offenses.  At sentencing, Duque-Jaramillo received a two-level reduction in base offense level for acceptance of responsibility.  Effective November 1, 1992, the United States Sentencing Commission amended sentencing guideline § 3E1.1 to permit an additional one-level reduction in base offense level for persons eligible for the two-level reduction for acceptance of responsibility.  Duque-Jaramillo sought to reduce his sentence pursuant to the amended guideline, claiming that the amendment should be applied retroactively.  The district court denied his request.  Because we have decided that the amendment in question is not retroactive,  see DeSouza v. United States, 995 F.2d 323, 324 (1st Cir. 1993), we affirm the district court's denial of Duque-Jaramillo's request for a sentence reduction under amended § 3E1.1.


2
Affirmed.